The appellee was an employee of the appellant and recovered a judgment against it for an injury received by her because, as she alleges and the jury believed, the appellant failed to exercise reasonable care to keep a portion of its premises furnished by it to its employees for use in connection with their work for the appellant in a reasonably safe condition. The appellant objects to quite a number of the rulings of the court below, none of which presents reversible error, if error at all. The only assignments of error we deem it necessary to discuss challenge the refusal of the court below (1) to direct the jury to return a verdict for the appellant; and (2) to *Page 611 
grant the appellant three separate instructions directing the jury not to consider any of the acts of negligence alleged in the appellee's declaration.
The appellant is engaged in a manufacturing business in Greenwood, Mississippi. The front room of its place of business is set apart for use by its office force. In one corner of the back of this room a small corridor was cut off from it by walls several feet lower than the ceiling. On this corridor was constructed two small rest rooms for the use of appellee's employees, one for men, and the other for women. In the women's rest room were a lavatory, a commode, and an electric light. There were no electric lights in this corridor, and it received no direct light from any source. It did receive some indirect light from electric lights in the main office, when lighted, from plate-glass windows in the front of the office, and an overhead sky-light, resulting, according to the evidence for the appellee, in the corridor being very dimly lighted, being "about like twilight." The witnesses for the appellant admitted that the light in the corridor was dim, but that one wouldn't "have any trouble getting around in there because of poor light." The floors of these rest rooms were elevated above the floor of the corridor, and the rooms were entered from the corridor through a door by means of two steps, the second step being the floor of the room itself. These steps were without a handrail, and would be within the range of the light in the rest room when, but not unless, the door thereto was open. The doors of these rooms opened inward and the floors thereof projected an inch over the first steps. The appellee's complaint as to these steps is that the tread of the first step was too narrow and the rise or height of each was too great, that is, narrower and higher than the safety of one using them required. At the time of the trial these rest rooms had been torn out and abandoned by the appellant because of other changes made in its premises, but the steps into them had been preserved and were shown to the jury at the trial. The step to the women's *Page 612 
rest room was measured by a witness in the presence of the jury, disclosing that the height or rise of the first step is eight and seven-sixteenth inches, and its width or tread is ten and seven-sixteenth inches. The step was sent to the clerk of this Court by order of the court below, and these measurements have been verified and found to be correct. The jury were warranted in finding from the evidence that the floor of the rest room was eighteen or more inches above the floor of the corridor. Consequently, the rise from the step proper to the floor of the rest room, which served as a second step, was nine and nine-sixteenth inches. The inch projection of the floor of the rest room over the first step would reduce the width of the tread of the step, for practical purposes, one inch, leaving it for practical purposes nine and seven-sixteenth inches in width. According to the evidence for the appellee, which seems not to have been denied, the accepted standard for the width of the tread of such steps is "eleven inches or better," and the standard for the rise or height between such steps is "six or seven inches — not over seven inches."
This rest room had been in use for more than two years, and the appellee herself had used it for about that length of time. No complaint seems to have been made by anyone to the appellant as to any trouble in the use of the steps in entering and leaving the rest room, though one of its employees testified that she had "stumbled (there) several times slightly."
On the afternoon of a day in June, 1938, the appellee when leaving the rest room pulled the door behind her by its knob in the usual and ordinary way for closing it, stepped down on the first step and fell and injured herself severely and permanently. How she came to fall can best be told in her own language, from which it will appear that she practically reenacted the scene before the jury: "I took this foot (indicating) to step down to make the first step. Part of my foot was off that step and my heel got caught and I lost my balance. I knew *Page 613 
I lost it and was falling this way (indicating) and this foot (indicating) caught and dragged and my shoe heel caught on the top step of the rest room. I was falling forward. The girl in there with me had started out and turned around to see what I said and she saw me and tried to catch me and broke the fall, and I twisted my knee up under me and I hit on the concrete floor to the east of this narrow awkward step."
The appellee's complaints are that the appellant failed to exercise reasonable care to make the way of entrance to and exit from this rest room reasonably safe, in that the steps were without a guardrail, the tread thereof was too narrow, the rise too great, and the corridor into which the steps lead, and consequently the steps themselves, was too dimly lighted. The mere statement of the case would seem to be sufficient to demonstrate that whether the appellant was negligent in the construction and maintenance of this entrance into this rest room was a question for the jury, and not for the trial judge. The absence of proper lighting, in event the jury should find that there was such, would be of itself sufficient to warrant the jury in drawing an inference of negligence. An additional ground therefor would be the improper construction of the steps, if the jury also found that such was the case. A guardrail may not have been necessary had the steps been properly constructed and lighted, but if improperly constructed or improperly lighted, a guardrail would have decreased the danger therefrom, and, consequently, its absence under the circumstances would be one element of the appellant's negligence. The appellee's complaint is not "cribbed, cabined, and confined" by any one of these alleged elements of negligence, and if negligence in the maintenance of these steps appears in all or any one of these elements, the appellee was entitled to recover for the injuries sustained by her. From this it necessarily follows that the court below not only committed no error in refusing to direct a verdict for the appellant, but also committed no error in refusing to *Page 614 
charge the jury for the appellant that they could not award the appellee a recovery on the ground of the improper construction of the steps, that the corridor was insufficiently lighted, or that there was no guard rail at the steps.
Affirmed.